DETAILED ACTION
This action is in response to the Applicant Response filed 02 December 2020 for application 17/105,033 filed 25 November 2020.
Claims 2-21 are new.
Claim 1 is cancelled.
Claims 2-21 are pending.
Claims 2-21 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 19-20, 22-23 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653) in view of Lin et al. (US 2016/0328644 A1 – Adaptive Selection of Artificial Neural Networks, hereinafter referred to as “Lin”). Although the claims at issue are not identical, they are not patentably distinct from each other because, as noted in the table below, claims 2-21 of the instant application have similar limitations as recited in Application No. 15/082,653 (claims 1, 4-8, 19-20, 22-23) in view of Lin with the exception of the embodiment of the claims (i.e., method and system) and additional limitations included in Application No. 15/082,653.
Instant Application
US Pat. No. 10,878,318 (Appl. No. 15/082,653)
Claim 2
Claim 23 (including claims 1 and 22)
A computer-implemented method, comprising:
A computer-implemented method comprising: (claim 1)
receiving, by a first computing device having one or more processors, a request for a processing task on a digital item;
obtaining, by a client computing device having one or more processors, a digital media item and a request for a processing task on the digital item; (claim 1)
determining, by the first computing device, a set of operating parameters based at least on available computing resources at the first computing device, the set of operating parameters affecting a partitioning of the processing task;
determining, by the client computing device, a set of operating parameters based on (i) available computing resources at the client computing device … (claim 1)
based on the set of operating parameters, selecting, by the client computing device, one of a plurality of artificial neural networks (ANNs) …, each of the plurality of ANNs configured to perform distributed processing of the same processing task across the client computing device and the server computing device ... (claim 1)
based on the set of operating parameters, partitioning the processing task between the first computing device and a second computing device, having one or more processors, according to a selected one of a plurality of artificial neural networks (ANNs), the selected one of the plurality of ANNs defining, relative to a bottleneck layer, which portions of the processing task are to be performed by the first computing device and the second computing device, each of the plurality of ANNs providing a different balance of latency and computational costs;
based on the set of operating parameters, selecting, by the client computing device, one of a plurality of artificial neural networks (ANNs) …, each of the plurality of ANNs configured to perform distributed processing of the same processing task across the client computing device and the server computing device ... (claim 1)
wherein the selected ANN comprises a trained neural network comprising the first number of layers executable by the client computing device and the second number of layers executable by the server computing device wherein the trained neural network is trained such that output of the first number of layers is provided as input to the second number of layers to perform the processing task. (Claim 22)
wherein the first number of layers comprise a bottleneck layer having a number of values that is less than an input layer of the first number of layers, and wherein the intermediate results comprise data generated by the bottleneck layer. (claim 23)
coordinating processing of the partitioned processing task according to the selected one of the plurality of ANNs, a result from a latter portion of the processing task being dependent upon a result from a former portion of the processing task;
performing, by the client computing device, the respective first portion of the processing task by executing the respective first number of layers defined by the selected ANN to obtain the respective intermediate processing results;  (claim 1)
transmitting, by the client computing device and to the server computing device the respective intermediate processing results obtained by executing the respective first number of layers defined by using the selected ANN ... (claim 1)
obtaining, by the first computing device, a final result based on the result of the latter portion of the partitioned processing task; and
obtaining, by the client computing device, final processing results from the server computing device, the final processing results generated by the server computing device performing the respective remaining second portion of the processing task by executing the respective second number of layers defined by the ANN selected by the client computing device using the respective intermediate processing results transmitted by the client computing device; (claim 1)
generating, by the first computing device, an output based on the obtained final result.
generating, by the client computing device, an output based on the final processing results. (claim 1)
Claim 3
Claim 1
wherein the first computing device selects the selected one of the plurality of ANNs, performs the former portion of the processing task to obtain an intermediate result, transmits, to the second computing device, the intermediate result, and receives, from the second computing device, the result from the latter portion of the processing task.
based on the set of operating parameters, selecting, by the client computing device, one of a plurality of artificial neural networks (ANNs) stored at the client computing device ...
performing, by the client computing device, the respective first portion of the processing task by executing the respective first number of layers defined by the selected ANN to obtain the respective intermediate processing results;
transmitting, by the client computing device and to the server computing device the respective intermediate processing results obtained by executing the respective first number of layers defined by the selected ANN ...
obtaining, by the client computing device, final processing results from the server computing device, the final processing results generated by the server computing device performing the respective remaining second portion of the processing task …
Claim 4
Claim 4
wherein the available computing resources at the first computing device includes at least one of a level of charge of a battery of the first computing device and a level of processing power of the first computing device.
wherein the available computing resources at the client computing device includes at least one of (i) a level of charge of a battery of the client computing device, or (ii) a level of processing power of the client computing device.
Claim 5
Claim 5
wherein the available computing resources at the first computing device includes both of a level of charge of a battery of the first computing device and a level of processing power of the first computing device.
wherein the available computing resources at the client computing device includes both (i) a level of charge of a battery of the client computing device, and (ii) a level of processing power of the client computing device.
Claim 6
Claim 6
wherein the digital item is an audio file or a video file and the processing task is speech recognition or speech-to-text.
wherein the digital media item is an audio file or a video file, and wherein the processing task is speech recognition or speech-to-text synthesis.
Claim 7
Claim 7
wherein the digital item is an image file or a video file and the processing task is image recognition or text recognition.
wherein the digital media item is an image file or a video file, and wherein the processing task is image recognition or text recognition.
Claim 8
Claim 8
wherein the digital item is a string of text or a text file and the processing task is text-to-speech.
wherein the digital media item is a string of text or a text file, and wherein the processing task is text-to-speech synthesis.


Claim 9
Claim 19
transmitting, from the first computing device to the second computing device, the determined set of operating parameters, wherein receipt of the determined set of operating parameters causes the second computing device to select the selected one of the plurality of ANNs and perform the former portion of the processing task to obtain an intermediate result, and
transmitting, from the client computing device and to the server computing device, the second set of operating parameters, wherein receipt of the second set of operating parameters causes the server computing device to (i) select a second selected ANN and (ii) perform a first portion of the second processing task to obtain second intermediate processing results;
receiving, by the first computing device and from the second computing device, the intermediate result.
receiving, by the client computing device and from the server computing device via the network, the second intermediate processing results;
[Taken from system claim 19, where system claim 11 is analogous to method claim 1]
Claim 10
Claim 20
wherein the first computing device performs the latter portion of the processing task using the intermediate result to obtain the final result.
wherein the client computing device performs a second portion of the second processing task using the second intermediate processing results to obtain the second final processing results.
[Taken from system claim 20, where system claim 11 is analogous to method claim 1]
Claim 11
Claim 23 (including claims 1 and 22)
wherein each of the plurality of ANNs further define
… each of the plurality of ANNs configured to perform distributed processing of the same processing task across the client computing device and the server computing device and defining (claim 1)
a first number of layers that perform the former portion of the processing task, a result of the former portion of the processing task being the intermediate result, a last-executed layer of the first number of layers being the bottleneck layer, and
a different respective first number of layers executable by the client computing device to perform a different respective first portion of the processing task to obtain respective intermediate processing results that are different than the respective intermediate processing results that the other ANNs of the plurality of ANNs are configured to obtain; (claim 1)
wherein the first number of layers comprise a bottleneck layer having a number of values that is less than an input layer of the first number of layers, and wherein the intermediate results comprise data generated by the bottleneck layer. (claim 23)
a different, second number of layers that perform the latter portion of the processing task.
a different respective second number of layers executable by the server computing device to perform a different respective remaining second portion of the processing task; (claim 1)
Claim 12
Claim 23 (including claims 1 and 22)
A computing system including one or more processors and a non-transitory memory having a set of instructions stored thereon that, when executed by the one or more processors, causes the computing system to perform operations comprising:
A computer-implemented method comprising: (claim 1)
[Claim 11 includes analogous system claim providing system hardware]
receiving, by a first computing device, a request for a processing task on a digital item;
obtaining, by a client computing device having one or more processors, a digital media item and a request for a processing task on the digital item; (claim 1)
determining, by the first computing device, a set of operating parameters based at least on available computing resources at the first computing device, the set of operating parameters affecting a partitioning of the processing task;
determining, by the client computing device, a set of operating parameters based on (i) available computing resources at the client computing device … (claim 1)
based on the set of operating parameters, selecting, by the client computing device, one of a plurality of artificial neural networks (ANNs) …, each of the plurality of ANNs configured to perform distributed processing of the same processing task across the client computing device and the server computing device ... (claim 1)
based on the set of operating parameters, partitioning the processing task between the first computing device and a second computing device according to a selected one of a plurality of artificial neural networks (ANNs), the selected one of the plurality of ANNs defining, relative to a bottleneck layer, which portions of the processing task are to be performed by the first computing device and the second computing device, each of the plurality of ANNs providing a different balance of latency and computational costs;
based on the set of operating parameters, selecting, by the client computing device, one of a plurality of artificial neural networks (ANNs) …, each of the plurality of ANNs configured to perform distributed processing of the same processing task across the client computing device and the server computing device ... (claim 1)
wherein the selected ANN comprises a trained neural network comprising the first number of layers executable by the client computing device and the second number of layers executable by the server computing device wherein the trained neural network is trained such that output of the first number of layers is provided as input to the second number of layers to perform the processing task. (Claim 22)
wherein the first number of layers comprise a bottleneck layer having a number of values that is less than an input layer of the first number of layers, and wherein the intermediate results comprise data generated by the bottleneck layer. (claim 23)
coordinating processing of the partitioned processing task according to the selected one of the plurality of ANNs, a result from a latter portion of the processing task being dependent upon a result from a former portion of the processing task;
performing, by the client computing device, the respective first portion of the processing task by executing the respective first number of layers defined by the selected ANN to obtain the respective intermediate processing results;  (claim 1)
transmitting, by the client computing device and to the server computing device the respective intermediate processing results obtained by executing the respective first number of layers defined by using the selected ANN ... (claim 1)
obtaining, by the first computing device, a final result based on the result of the latter portion of the partitioned processing task; and
obtaining, by the client computing device, final processing results from the server computing device, the final processing results generated by the server computing device performing the respective remaining second portion of the processing task by executing the respective second number of layers defined by the ANN selected by the client computing device using the respective intermediate processing results transmitted by the client computing device; (claim 1)
generating, by the first computing device, an output based on the obtained final result.
generating, by the client computing device, an output based on the final processing results. (claim 1)
Claim 13
Claim 1
wherein the first computing device selects the selected one of the plurality of ANNs, performs the former portion of the processing task to obtain an intermediate result, transmits, to the second computing device, the intermediate result, and receives, from the second computing device, the result from the latter portion of the processing task.
based on the set of operating parameters, selecting, by the client computing device, one of a plurality of artificial neural networks (ANNs) stored at the client computing device ...
performing, by the client computing device, the respective first portion of the processing task by executing the respective first number of layers defined by the selected ANN to obtain the respective intermediate processing results;
transmitting, by the client computing device and to the server computing device the respective intermediate processing results obtained by executing the respective first number of layers defined by the selected ANN ...
obtaining, by the client computing device, final processing results from the server computing device, the final processing results generated by the server computing device performing the respective remaining second portion of the processing task …
Claim 14
Claim 4
wherein the available computing resources at the first computing device includes at least one of a level of charge of a battery of the first computing device and a level of processing power of the first computing device.
wherein the available computing resources at the client computing device includes at least one of (i) a level of charge of a battery of the client computing device, or (ii) a level of processing power of the client computing device.
Claim 15
Claim 5
wherein the available computing resources at the first computing device includes both of a level of charge of a battery of the first computing device and a level of processing power of the first computing device.
wherein the available computing resources at the client computing device includes both (i) a level of charge of a battery of the client computing device, and (ii) a level of processing power of the client computing device.



Claim 16
Claim 6
wherein the digital item is an audio file or a video file and the processing task is speech recognition or speech-to-text.
wherein the digital media item is an audio file or a video file, and wherein the processing task is speech recognition or speech-to-text synthesis.
Claim 17
Claim 7
wherein the digital item is an image file or a video file and the processing task is image recognition or text recognition.
wherein the digital media item is an image file or a video file, and wherein the processing task is image recognition or text recognition.
Claim 18
Claim 8
wherein the digital item is a string of text or a text file and the processing task is text-to-speech.
wherein the digital media item is a string of text or a text file, and wherein the processing task is text-to-speech synthesis.
Claim 19
Claim 19
transmitting, from the first computing device to the second computing device, the determined set of operating parameters, wherein receipt of the determined set of operating parameters causes the second computing device to select the selected one of the plurality of ANNs and perform the former portion of the processing task to obtain an intermediate result, and
transmitting, from the client computing device and to the server computing device, the second set of operating parameters, wherein receipt of the second set of operating parameters causes the server computing device to (i) select a second selected ANN and (ii) perform a first portion of the second processing task to obtain second intermediate processing results;
receiving, by the first computing device and from the second computing device, the intermediate result.
receiving, by the client computing device and from the server computing device via the network, the second intermediate processing results;
[Taken from system claim 19, where system claim 11 is analogous to method claim 1]
Claim 20
Claim 20
wherein the first computing device performs the latter portion of the processing task using the intermediate result to obtain the final result.
wherein the client computing device performs a second portion of the second processing task using the second intermediate processing results to obtain the second final processing results.
[Taken from system claim 20, where system claim 11 is analogous to method claim 1]
Claim 21
Claim 23 (including claims 1 and 22)
wherein each of the plurality of ANNs further define
… each of the plurality of ANNs configured to perform distributed processing of the same processing task across the client computing device and the server computing device and defining (claim 1)
a first number of layers that perform the former portion of the processing task, a result of the former portion of the processing task being the intermediate result, a last-executed layer of the first number of layers being the bottleneck layer, and
a different respective first number of layers executable by the client computing device to perform a different respective first portion of the processing task to obtain respective intermediate processing results that are different than the respective intermediate processing results that the other ANNs of the plurality of ANNs are configured to obtain; (claim 1)
wherein the first number of layers comprise a bottleneck layer having a number of values that is less than an input layer of the first number of layers, and wherein the intermediate results comprise data generated by the bottleneck layer. (claim 23)
a different, second number of layers that perform the latter portion of the processing task.
a different respective second number of layers executable by the server computing device to perform a different respective remaining second portion of the processing task; (claim 1)


Claims 2-21 of the instant application, which recite a method and a system, contain the same subject matter recited in a substantially similar manner and which are not patentably distinct from claims 1, 4-8, 19-20, 22-23 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653) in view of Lin et al. (US 2016/0328644 A1 – Adaptive Selection of Artificial Neural Networks, hereinafter referred to as “Lin”).
First, claims 2-21 of the instant application recite substantially the same language and are directed to obvious variants of claims 1, 4-8, 19-20, 22-23 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653). While claims 1, 12 do not recite all of the limitations included in claims 1, 22-23 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424), all of the limitations of claims 1, 12 of the instant application are included in claims 1, 22-23 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424) using substantially the same language, with the exception of a single limitation discussed below. Further, while there are minor language choice variations between claims 2-21 of the instant application and claims 1, 4-8, 19-20, 22-23 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653), the language is substantially similar and the claims are obvious variants of each other. Additionally, while claims 12-21 of the instant application comprise a system, as noted above, the steps of claims 12-21 of the instant application are substantially similar and obvious variants which are not patentable distinct from the steps included in claims 1, 4-8, 19-20, 22-23 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653). Moreover, while claims 9-10 of the instant application comprise a method, as noted above, the steps of claims 9-10 of the instant application are substantially similar and obvious variants which are not patentable distinct from the steps included in claims 19-20 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653). It is well known to perform the steps of the claims using a method and simply adding generic computer hardware to perform the steps of the claims with a system does not change the scope of the steps performed by the claim language.
As noted above, claims 2, 12 of the instant application recite substantially the same language and are direct to obvious variants of claims 1, 22-23 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653). However, claims 1, 22-23 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653) do not explicitly teach each of the plurality of ANNs providing a different balance of latency and computational costs. U.S. Patent No. 10,878,318 (Appl. No. 15/082,653) in view of Lin teaches each of the plurality of ANNs providing a different balance of latency and computational costs (Lin, ¶0026 – teaches various models dependent on resource including computational speed and latency; Lin, ¶0085 – teaches selecting model based on resources). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify U.S. Patent No. 10,878,318 (Appl. No. 15/082,653) with the teachings of Lin in order to improve power efficiency while maintaining performance as well as reduce memory and or latency in the field of offloading tasks from client to server based on computing resources (Lin, ¶0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the method and system of claims 2-21 of the instant application using claims 1, 4-8, 19-20, 22-23 of U.S. Patent No. 10,878,318 (Appl. No. 15/082,653).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining ... a set of operating parameters based at least on available computing resources ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply identifying operating parameters. As part of this mental process, the claim limitation provides additional information regarding the operating parameters. This merely provides more descriptive information about the data.
The limitation of based on the set of operating parameters, partitioning the processing task ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "partitioning" in the context of this claim encompasses simply dividing the task into pieces performed by separate entities. As part of this mental process, the claim limitation provides additional information regarding the partitioning. This merely provides more descriptive information about the data.
The limitation of coordinating processing of the partitioned processing task ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "coordinating" in the context of this claim encompasses simply organizing the processing of the task. As part of this mental process, the claim limitation provides additional information regarding the coordinating and the results. This merely provides more descriptive information about the data.
The limitation of obtaining ... a final result based on the result of the latter portion of the partitioned processing task, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses simply acquiring the result of the task.
The limitation of generating ... an output based on the obtained final result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating output from the results of the completion of the task.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer-implemented, first computing device having one or more processors, second computing device having one or more processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – plurality of artificial neural networks. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites receiving … a request for a processing task on a digital item, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented, a first computing device having one or more processors, a second computing device having one or more processors, a plurality of artificial neural networks, and receiving a request amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of receiving data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of selects the selected one of the plurality of ANNs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selects" in the context of this claim encompasses simply choosing a model.
The limitation of performs the former portion of the processing task to obtain an intermediate result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "performs" in the context of this claim encompasses simply performing part of the task.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmits ... the intermediate result; receives ... the result from the latter portion of the processing task, which is simply transmitting and receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of transmitting intermediate results and receiving results amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting and receiving data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 4 carries out method of claim 2 but for the recitation of additional element(s) of wherein the available computing resources at the first computing device includes at least one of a level of charge of a battery of the first computing device and a level of processing power of the first computing device.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the computer resources, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the computer resources does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 5 carries out method of claim 2 but for the recitation of additional element(s) of wherein the available computing resources at the first computing device includes both of a level of charge of a battery of the first computing device and a level of processing power of the first computing device.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the computer resources, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the computer resources does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 6 carries out method of claim 2 but for the recitation of additional element(s) of wherein the digital item is an audio file or a video file and the processing task is speech recognition or speech-to-text.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the digital item and the processing task, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the digital item and the processing task do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 7 carries out method of claim 2 but for the recitation of additional element(s) of wherein the digital item is an image file or a video file and the processing task is image recognition or text recognition.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the digital item and the processing task, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the digital item and the processing task do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 8 carries out method of claim 2 but for the recitation of additional element(s) of wherein the digital item is a string of text or a text file and the processing task is text-to-speech.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the digital item and the processing task, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the digital item and the processing task do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of select the selected one of the plurality of ANNs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "select" in the context of this claim encompasses simply choosing a model.
The limitation of perform the former portion of the processing task to obtain an intermediate result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "perform" in the context of this claim encompasses simply performing part of the task.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmitting ... the determined set of operating parameters; receiving ... the intermediate result, which is simply transmitting and receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of transmitting parameters and receiving intermediate results amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting and receiving data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of performs the latter portion of the processing task using the intermediate result to obtain the final result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "performs" in the context of this claim encompasses simply performing part of the task.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 11 carries out method of claim 2 but for the recitation of additional element(s) of wherein each of the plurality of ANNs further define a first number of layers that perform the former portion of the processing task, a result of the former portion of the processing task being the intermediate result, a last-executed layer of the first number of layers being the bottleneck layer, and a different, second number of layers that perform the latter portion of the processing task.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the layers of the ANN and the intermediate result, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the layers of the ANN and the intermediate result do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of determining ... a set of operating parameters based at least on available computing resources ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply identifying operating parameters. As part of this mental process, the claim limitation provides additional information regarding the operating parameters. This merely provides more descriptive information about the data.
The limitation of based on the set of operating parameters, partitioning the processing task ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "partitioning" in the context of this claim encompasses simply dividing the task into pieces performed by separate entities. As part of this mental process, the claim limitation provides additional information regarding the partitioning. This merely provides more descriptive information about the data.
The limitation of coordinating processing of the partitioned processing task ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "coordinating" in the context of this claim encompasses simply organizing the processing of the task. As part of this mental process, the claim limitation provides additional information regarding the coordinating and the results. This merely provides more descriptive information about the data.
The limitation of obtaining ... a final result based on the result of the latter portion of the partitioned processing task, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses simply acquiring the result of the task.
The limitation of generating ... an output based on the obtained final result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating output from the results of the completion of the task.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computing system, one or more processors, memory having a set of instructions, first computing device, second computing device. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – plurality of artificial neural networks. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites receiving … a request for a processing task on a digital item, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a computing system, one or more processors, a memory having a set of instructions, a first computing device, a second computing device, a plurality of artificial neural networks, and receiving a request amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of receiving data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of selects the selected one of the plurality of ANNs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selects" in the context of this claim encompasses simply choosing a model.
The limitation of performs the former portion of the processing task to obtain an intermediate result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "performs" in the context of this claim encompasses simply performing part of the task.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmits ... the intermediate result; receives ... the result from the latter portion of the processing task, which is simply transmitting and receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of transmitting intermediate results and receiving results amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting and receiving data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 14 carries out method of claim 12 but for the recitation of additional element(s) of wherein the available computing resources at the first computing device includes at least one of a level of charge of a battery of the first computing device and a level of processing power of the first computing device.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the computer resources, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the computer resources does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 15 carries out method of claim 12 but for the recitation of additional element(s) of wherein the available computing resources at the first computing device includes both of a level of charge of a battery of the first computing device and a level of processing power of the first computing device.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the computer resources, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the computer resources does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 16 carries out method of claim 12 but for the recitation of additional element(s) of wherein the digital item is an audio file or a video file and the processing task is speech recognition or speech-to-text.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the digital item and the processing task, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the digital item and the processing task do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 17 carries out method of claim 12 but for the recitation of additional element(s) of wherein the digital item is an image file or a video file and the processing task is image recognition or text recognition.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the digital item and the processing task, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the digital item and the processing task do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 18 carries out method of claim 12 but for the recitation of additional element(s) of wherein the digital item is a string of text or a text file and the processing task is text-to-speech.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the digital item and the processing task, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the digital item and the processing task do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of select the selected one of the plurality of ANNs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "select" in the context of this claim encompasses simply choosing a model.
The limitation of perform the former portion of the processing task to obtain an intermediate result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "perform" in the context of this claim encompasses simply performing part of the task.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmitting ... the determined set of operating parameters; receiving ... the intermediate result, which is simply transmitting and receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of transmitting parameters and receiving intermediate results amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting and receiving data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of performs the latter portion of the processing task using the intermediate result to obtain the final result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "performs" in the context of this claim encompasses simply performing part of the task.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 21, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 21 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 21 carries out method of claim 12 but for the recitation of additional element(s) of wherein each of the plurality of ANNs further define a first number of layers that perform the former portion of the processing task, a result of the former portion of the processing task being the intermediate result, a last-executed layer of the first number of layers being the bottleneck layer, and a different, second number of layers that perform the latter portion of the processing task.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the layers of the ANN and the intermediate result, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the layers of the ANN and the intermediate result do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 11-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (COSMOS: Computation Offloading as a Service for Mobile Devices, hereinafter referred to as "Shi") in view of Yang et al. (US 2017/0076195 A1 – Distributed Neural Networks for Scalable Real-Time Analytics, hereinafter referred to as “Yang”), further in view of Paulik et al. (US 2016/0034811 A1 – Efficient Generation of Complementary Acoustic Models for Performing Automatic Speech Recognition combination, hereinafter referred to as “Paulik”) and further in view of Lin et al. (US 2016/0328644 A1 – Adaptive Selection of Artificial Neural Networks, hereinafter referred to as “Lin”).

Regarding claim 2 (New), Shi teaches a computer-implemented (Shi, section 3 – teaches COSMOS system running on a server and client to perform offloading) method, comprising: 
receiving, by a first computing device having one or more processors, a request for a processing task on a digital item (Shi, section 5.1 – teaches using FaceDetect [processing task] for a dataset of images [digital media] and VoiceRecog [processing task] for speech recognition modified to use audio files [digital media] on Android Device [first computing device]); 
determining, by the first computing device, a set of operating parameters (Shi, section 2.1.1 – teaches that the client device [first computing device] determines operating parameters) based at least on available computing resources at the first computing device (Shi, section 2.1.1 – teaches that operating parameters include input/output data requirements and execution time [computing resource] on both the client [first computing device] and server devices), the set of operating parameters affecting a partitioning of the processing task (Shio, section 2.1.1 – teaches that using the computer resources information, the client [first computing device] chooses some portion of the computation to execute in the cloud to minimize execution time); 
based on the set of operating parameters, partitioning the processing task between the first computing device and a second computing device (Shio, section 2.1.1 – teaches that using the computer resources information, the client [first computing device] chooses some portion of the computation to execute in the cloud [second computing device] to minimize execution time), having one or more processors (Shi, section 3 – teaches the cloud is a server), … defining,  … which portions of the processing task are to be performed by the first computing device and the second computing device (Shio, section 2.1.1 – teaches that using the computer resources information, the client [first computing device] chooses some portion of the computation to execute in the cloud [second computing device] to minimize execution time; [Because the client device chooses some portion to be executed in the cloud (second computing device), it must therefore also select some portion to be executed locally (first computing device)]) …; 
coordinating processing of the partitioned processing task …, a result from a latter portion of the processing task being dependent upon a result from a former portion of the processing task (Shi, section 2.1.1 – teaches that using the operating parameter information determined by the client device, the client device chooses some portion [latter portion] of the computation to execute in the cloud to reduce computation time; [Because the client device chooses some portion to be executed in the cloud (latter portion), it must therefore also select some portion to be executed locally (former portion). Further, the execution of the former portion will produce intermediate results which are passed to the cloud to generate the latter portion]).
While Shi teaches selecting a first portion of the processing task to be performed by the client and a second portion to be performed by the server and coordinating the partitioning of the task, it does not explicitly teach partitioning ANNs to perform the task. Further, Shi does not explicitly teach obtaining, by the first computing device, a final result based on the result of the latter portion of the partitioned processing task; and generating, by the first computing device, an output based on the obtained final result.
Yang teaches
based on the set of operating parameters (Yan, ¶0020 – teaches distributed neural network due to low computational bandwidth [operating parameters]), partitioning the processing task between the first computing device and a second computing device (Yang, ¶0036 – teaches the camera [first computing device] performing lower level layer calculations [former portion] to develop feature maps or specialized feature maps [results from selected ANN] and transmitting feature maps [intermediate processing results] to the cloud computer [second computing device]; Yang, ¶0067 – teaches a cloud device [second computing device] generating object labels [final processing results] using fully connected layers [latter portion] using the common/shared feature maps or specialized feature maps [intermediate results based on selected model] received from the camera [first computing device]), having one or more processors (Yang, ¶0055 – teaches processor of the cloud computer [second computing device]; see also Yang, Fig. 5), according to a selected one of a plurality of artificial neural networks (ANNs) (Yang, ¶0020 – teaches the distributed model is a neural network), the selected one of the plurality of ANNs defining … which portions of the processing task are to be performed by the first computing device and the second computing device (Yang, ¶0036 – teaches the camera [first computing device] performing lower level layer calculations [former portion] to develop feature maps or specialized feature maps [results from selected ANN] and transmitting feature maps [intermediate processing results] to the cloud computer [second computing device]; Yang, ¶0067 – teaches a cloud device [second computing device] generating object labels [final processing results] using fully connected layers [latter portion] using the common/shared feature maps or specialized feature maps [intermediate results based on selected model] received from the camera [first computing device]) …; 
coordinating processing of the partitioned processing task according to the selected one of the plurality of ANNs (Yang, ¶0036 – teaches the camera [first computing device] performing lower level layer calculations [former portion] to develop feature maps or specialized feature maps [results from selected ANN] and transmitting feature maps [intermediate processing results] to the cloud computer [second computing device]; see also Yang, ¶0020 – teaches the model is a neural network), a result from a latter portion of the processing task being dependent upon a result from a former portion of the processing task (Yang, ¶0067 – teaches a cloud device [second computing device] generating object labels [final processing results] using fully connected layers [latter portion] using the common/shared feature maps or specialized feature maps [intermediate results based on selected model] received from the camera [first computing device]); 
obtaining, by the first computing device, a final result based on the result of the latter portion of the partitioned processing task (Yang, ¶0067 – teaches a cloud device [second computing device] generating object labels [final results] using fully connected layers [latter portion] using the common/shared feature maps or specialized feature maps [intermediate results based on selected model] received from the camera [first computing device]; Yang, ¶0068 – teaches transmitting the object labels to the user interface device [first computing device]); and 
generating, by the first computing device, an output based on the obtained final result (Yang, ¶0040 – teaches user interface device presenting object labels or related data [output] on a display).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi with the teachings of Yang in order to develop a system that minimizes data transfer to the server as well as minimizes use of local computational resources in the field of offloading tasks from client to server based on computing resources (Yang, ¶0003 – “For example, if a computational resource remote from the camera (e.g., a cloud resource or the like) were used to perform object detection, tracking, and recognition, the networking bandwidth would not support the data transfer from the camera to the remote computational resource. Furthermore, attempts to locally perform computations for object detection, tracking, and recognition would not be supported by the local computational resources of the camera.”).
While Shi in view of Yang teaches partitioning an ANN across a first and second computing device based on computer resources, Shin in view of Yang does not explicitly teach selecting the ANN from a plurality of ANNs wherein the plurality of ANNs is based on different latency and computational costs and the partitioning is done relative to a bottleneck layer.
Paulik teaches the selected one of the plurality of ANNs defining, relative to a bottleneck layer, which portions of the processing task are to be performed (Paulik, ¶0026 – teaches a first portion [first number of layers] including input and hidden layers with a final bottleneck layer to perform former portion and a second portion [second number of layers] including hidden and output layers to perform latter portion; see also Paulik, Fig. 4) by the first computing device and the second computing device (Paulik, ¶0054 – teaches client-side portion performed on a user device and a server-side portion performed on a server; see also Paulik, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi in view of Yang with the teachings of Paulik in order to perform a dimensionality reduction on a feature vector which can be desirable to reduce the time and computational cost in the field of offloading tasks from client to server based on computing resources (Paulik, ¶0020 – “As shown in FIG. 2, deep neural network ... can include bottleneck layer... Bottleneck layer ... can be a hidden layer where the number of units in bottleneck layer ... is less than the number of units in input layer... In other words, bottleneck layer ... can have a fewer number of units than input layer... Thus, first portion ... of deep neural network ..., which includes input layer ... and bottleneck layer ..., can be configured to perform a dimensionality reduction on a feature vector that is inputted at input layer... Performing a dimensionality reduction can be desirable to reduce the time and computational cost associated with training Gaussian-mixture model ... at block... In some examples, bottleneck layer ... can have 20 to 50 units. In other examples, bottleneck layer ... can have 30 to 40 units. Although bottleneck layer ... is depicted as the fourth hidden layer from input layer ..., it should be recognized that bottleneck layer ... can be any hidden layer and thus can be positioned anywhere between input layer ... and output layer...”).
While Shi in view of Yang and further in view of Paulik teaches partitioning an ANN across a first and second computing device based on computer resources, Shin in view of Yang does not explicitly teach a selected ANN from a plurality of ANNs wherein the plurality of ANNs is based on different latency and computational costs.
Lin teaches each of the plurality of ANNs providing a different balance of latency and computational costs (Lin, ¶0026 – teaches various models dependent on resource including computational speed and latency; Lin, ¶0085 – teaches selecting model based on resources).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi in view of Yang and further in view of Paulik with the teachings of Lin in order to improve power efficiency while maintaining performance as well as reduce memory and or latency in the field of offloading tasks from client to server based on computing resources (Lin, ¶0052 – “Because different scenarios may benefit from the selection of different realizations of an ANN, it is desirable to use a conversion tool to dynamically convert one realization (e.g., model or configurations) to another. In one example, when an ANN designed for a server is downloaded to a mobile device the ANN may be converted to have a smaller model size and/or use fewer multiply and accumulate operations (MACs). In another example, when the battery level on a device is below a threshold, the ANN may be converted to improve power efficiency while the performance remains above a threshold. In yet another example, when one or more applications on the shared processor consume an increased amount of processing power and/or memory bandwidth, the ANN may be converted to use less processing while not increasing an overall delay.”).

Regarding claim 3 (New), Shi in view of Yang, further in view of Paulik and further in view of Lin teaches all of the limitations of the method of claim 2 as noted above.
Yang further teaches wherein the first computing device … performs the former portion of the processing task to obtain an intermediate result (Yang, ¶0036 – teaches the camera [first computing device] performing lower level layer calculations [former portion] to develop feature maps or specialized feature maps [results from selected ANN] and transmitting feature maps [intermediate processing results] to the cloud computer [second computing device]), transmits, to the second computing device, the intermediate result (Yang, ¶0036 – teaches the camera [first computing device] performing lower level layer calculations [former portion] to develop feature maps or specialized feature maps [results from selected ANN] and transmitting feature maps [intermediate processing results] to the cloud computer [second computing device]), and receives, from the second computing device, the result from the latter portion of the processing task (Yang, ¶0067 – teaches a cloud device [second computing device] generating object labels [final results] using fully connected layers [latter portion] using the common/shared feature maps or specialized feature maps [intermediate results based on selected model] received from the camera [first computing device]; Yang, ¶0068 – teaches transmitting the object labels to the user interface device [first computing device]).
Lin further teaches wherein the first computing device selects the selected one of the plurality of ANNs (Lin, ¶0026 – teaches adaptively selecting an artificial neural network based on current system resources and performance specifications [operating parameters]) …
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi, Yang, Paulik and Lin in order to select a partitioned model from a plurality of models to improve power efficiency while maintaining performance and reduce computational resources (Yang, ¶0040; Lin, ¶0052).

Regarding claim 4 (New), Shi in view of Yang, further in view of Paulik and further in view of Lin teaches all of the limitations of the method of claim 2 as noted above. Lin further teaches wherein the available computing resources at the first computing device includes at least one of a level of charge of a battery of the first computing device and a level of processing power of the first computing device (Lin, ¶0026 – teaches that adaptive model conversion takes place when the host device on which the ANN operates [first computing device] experiences changes in resources, such as processor load [processing power], memory bandwidth, battery life and/or communication speed).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi, Yang, Paulik and Lin in order to select a partitioned model based on computing resources to improve power efficiency while maintaining performance (Lin, ¶0052).

Regarding claim 5 (New), Shi in view of Yang, further in view of Paulik and further in view of Lin teaches all of the limitations of the method of claim 2 as noted above. Lin further teaches wherein the available computing resources at the first computing device includes both of a level of charge of a battery of the first computing device and a level of processing power of the first computing device (Lin, ¶0026 – teaches that adaptive model conversion takes place when the host device on which the ANN operates [first computing device] experiences changes in resources, such as processor load [processing power], memory bandwidth, battery life and/or communication speed).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi, Yang, Paulik and Lin in order to select a partitioned model based on computing resources to improve power efficiency while maintaining performance (Lin, ¶0052).

Regarding claim 6 (New), Shi in view of Yang, further in view of Paulik and further in view of Lin teaches all of the limitations of the method of claim 2 as noted above. Shi further teaches wherein the digital item is an audio file or a video file and the processing task is speech recognition or speech-to-text (Shi, section 5.1 – teaches using VoiceRecog [processing task] for speech recognition modified to use audio files).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Shi, Yang, Paulik and Lin for the same reasons as disclosed in claim 2 above.

Regarding claim 7 (New), Shi in view of Yang, further in view of Paulik and further in view of Lin teaches all of the limitations of the method of claim 2 as noted above. Shi further teaches wherein the digital item is an image file or a video file and the processing task is image recognition or text recognition (Shi, section 5.1 – teaches using FaceDetect [processing task] which is a face detection [image recognition] application for a dataset of images).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Shi, Yang, Paulik Lin for the same reasons as disclosed in claim 2 above.

Regarding claim 11 (New), Shi in view of Yang, further in view of Paulik and further in view of Lin teaches all of the limitations of the method of claim 2 as noted above. Paulik further teaches wherein each of the plurality of ANNs (Paulik, ¶00260026 – teaches any combination of layers can be used [Therefore, covering any of a plurality of models]) further define 
a first number of layers that perform the former portion of the processing task (Paulik, ¶0026 – teaches a first portion [first number of layers] including input and hidden layers with a final bottleneck layer to perform former portion; see also Paulik, Fig. 4), a result of the former portion of the processing task being the intermediate result (Paulik, ¶0037 – teaches that a first portion of the network can produce an intermediate output vector at the output of the bottleneck layer and that output can be propagated through the second portion of the network; see also Paulik, Figure 4), a last-executed layer of the first number of layers being the bottleneck layer (Paulik, ¶0026 – teaches a first portion [first number of layers] including input and three hidden layers with a final bottleneck layer), and 
a different, second number of layers that perform the latter portion of the processing task (Paulik, ¶0026 – teaches a second portion [second number of layers] including hidden and output layers to perform latter portion; see also Paulik, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi, Yang, Paulik and Lin in order to partition a model based on a bottleneck layer to perform a dimensionality reduction on a feature vector which can be desirable to reduce the time and computational cost (Paulik, ¶0020).

Regarding claim 12 (New), it is the computing system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Shi further teaches a computing system including one or more processors and a non-transitory memory having a set of instructions stored thereon that, when executed by the one or more processors, causes the computing system to perform operations (Shi, section 3 – teaches a COSMOS master, server client running on VM and/or mobile device to perform offloading tasks) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Shi, Yang, Paulik and Lin for the same reasons as disclosed in claim 2 above.

Regarding claim 13 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik and further in view of Lin for the reasons set forth in the rejection of claim 3.

Regarding claim 14 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik and further in view of Lin for the reasons set forth in the rejection of claim 4.

Regarding claim 15 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik and further in view of Lin for the reasons set forth in the rejection of claim 5.
Regarding claim 16 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik and further in view of Lin for the reasons set forth in the rejection of claim 6.

Regarding claim 17 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik and further in view of Lin for the reasons set forth in the rejection of claim 7.

Regarding claim 21 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik and further in view of Lin for the reasons set forth in the rejection of claim 11.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Yang, further in view of Paulik, further in view of Lin and further in view of Zhao et al. (US 2015/0364128 A1 – Hyper-Structure Recurrent Neural Networks for Text-to-Speech, hereinafter referred to as "Zhao").

Regarding claim 8 (New), Shi in view of Yang, further in view of Paulik and further in view of Lin teaches all of the limitations of the method of claim 2 as noted above. However, Shi in view of Yang, further in view of Paulik and further in view of Lin does not explicitly teach wherein the digital item is a string of text or a text file and the processing task is text-to-speech.
Zhao teaches wherein the digital item is a string of text or a text file and the processing task is text-to-speech (Zhao, ¶0003 – teaches converting text to speech using text inputs; Zhao, ¶0027 – teaches using RNNs to improve text to speech applications).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi in view of Yang, further in view of Paulik and further in view of Lin with the teachings of Zhao in order to handle additional features and side information without data fragmentation while also providing better performance in the field of offloading tasks from client to server based on computing resources (Zhao, ¶0027 – “To improve text-to-speech applications, recurrent neural networks (RNN) may be utilized. RNNs have the benefit of being able to handle additional features and side information without data fragmentation. The RNNs also provide better performance at the same time...”).

Regarding claim 18 (New), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik, further in view of Lin and further in view of Zhao for the reasons set forth in the rejection of claim 8.

Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Yang, further in view of Paulik, further in view of Lin and further in view of Gember et al. (ECOS: Leveraging Software-Defined Networks to Support Mobile Application Offloading, hereinafter referred to as “Gember”).

Regarding claim 9 (New), Shi in view of Yang, further in view of Paulik and further in view of Lin teaches all of the limitations of the method of claim 8 as noted above. Shi further teaches
wherein … the second computing device … perform the former portion of the processing task to obtain an intermediate result (Shi, section 2.1.1 – teaches that the server [second computing device] executes its portion immediately after receiving data and returns the results intermediate results] back to the client so that the application can be resumed on the mobile device),
receiving, by the first computing device and from the second computing device, the intermediate result (Shi, section 2.1.1 – teaches that the client device chooses some portion [results are intermediate results] of the computation to execute in the cloud and the server [second computing device] executes its portion immediately after receiving data and returns the results [intermediate results] back to the client [first computing device] so that the application can be resumed on the mobile device).
However, Shi in view of Yang, further in view of Paulik and further in view of Lin does not explicitly teach transmitting, from the first computing device to the second computing device, the determined set of operating parameters, wherein receipt of the determined set of operating parameters causes the second computing device to select the selected one of the plurality of ANNs.
Gember teaches 
transmitting, from the first computing device to the second computing device, the determined set of operating parameters (Gember, section 2.4 – teaches mobile applications [first computing device] requesting offload contact the server [second computing device] which considers the cost of security relative to user benefit to ensure that server provides latency and energy savings [operating parameters] and selects a compute resource [model selection] based on the gathered information; see also Gember, section 4 – discusses resources which are sent to server for evaluation; Gember, section 1), wherein receipt of the determined set of operating parameters causes the second computing device to select the selected one of the plurality of ANNs (Gember, section 2.4 – teaches mobile applications [first computing device] requesting offload contact the server [second computing device] which considers the cost of security relative to user benefit to ensure that server provides latency and energy savings [operating parameters] and selects a compute resource [model selection] based on the gathered information; see also Gember, section 4 – discusses resources which are sent to server for evaluation; Gember, section 1) …
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shi in view of Yang, further in view of Paulik and further in view of Lin with the teachings of Gember in order to run resource intensive enterprise applications with suitable performance and energy usage where device demands continue to outstrip battery capabilities in the field of offloading tasks from client to server based on computing resources (Gember, p. 199, section 1 - " Application-independent offloading has long been recognized as an important mechanism for enabling smartphone users to access resource-intensive applications without incurring energy and performance costs... As mobile devices become the primary platforms for some employees, we believe mobile application offloading will be essential for running resource-intensive enterprise applications—e.g., modeling and analysis tools, handwriting and speech recognition, etc.—with suitable performance and energy usage. Moreover, this need will persist for the foreseeable future as device demands continue to outstrip battery capabilities...").

Regarding claim 10 (New), Shi in view of Yang, further in view of Paulik, further in view of Lin and further in view of Gember teaches all of the limitations of the method of claim 9 as noted above. Shi further teaches wherein the first computing device performs the latter portion of the processing task using the intermediate result to obtain the final result (Shi, section 2.1.1 – teaches that the client device chooses some portion [results are intermediate results] of the computation to execute in the cloud and the server executes its portion immediately after receiving and returns the results [intermediate results] back to the client [first computing device] so that the application can be resumed on the mobile device [resuming the application generates final results]; see also Shi, section 5 – implementation to generate output including face detection and voice recognition).

Regarding claim 19 (New), the rejection of claim 18 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik, further in view of Lin and further in view of Gember for the reasons set forth in the rejection of claim 9.

Regarding claim 20 (New), the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Shi in view of Yang, further in view of Paulik, further in view of Lin and further in view of Gember for the reasons set forth in the rejection of claim 10.



Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125